       Case 3:17-cv-00070-KRG-LPL Document 218 Filed 09/08/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                           )
    HENRY UNSELD WASHINGTON,               )       Civil Action No. 17 – 70J
                                           )
                     Plaintiff,            )
                                           )       District Judge Kim R. Gibson
                    v.                     )       Magistrate Judge Lisa Pupo Lenihan
                                           )
    JONATHAN BARNHART, et al.,             )
                                           )
                      Defendants.          )


                                          ORDER

        The following Motions for Summary Judgment and supporting documents have been

filed by the following Defendants: (1) a Motion for Summary Judgment and Brief in Support

thereof filed by Defendant Irwin (ECF Nos. 202, 203); (2) a Motion for Summary Judgment,

Brief in Support thereof and Concise Statement of Material Facts filed by Defendant Mayle

(ECF Nos. 205, 206, 207); (3) a Motion for Summary Judgment filed by Defendants Barnhart,

Hutchinson, Robinson, Johnston, Kauffman, Payso, and Stramat (ECF No. 208); and (4) a

Motion for Summary Judgment, Brief in Support thereof, Concise Statement of Material Facts

and Appendix by Defendants Bowers, Cinko, Costea, Foster, Hyde, Maust, McDonnell,

Peschock, Snyder, Sroka and Turner (ECF Nos. 214, 215, 216, 217). 1 Accordingly,

        IT IS HEREBY ORDERED that Plaintiff shall be allowed until October 9, 2020, to file

his response in opposition to Defendants’ Motions for Summary Judgment.

        IT IS FURTHER ORDERED that no extensions will be granted without just cause.



1 Defendants Adelekan and Girone’s Motion for Summary Judgment is due on October 1, 2020.
See ECF No. 209.
                                               1
      Case 3:17-cv-00070-KRG-LPL Document 218 Filed 09/08/20 Page 2 of 4




       IT IS FURTHER ORDERED that Plaintiff is advised that his response to the motions

may include opposing or counter-affidavits (executed by Plaintiff or other persons) which have

either been sworn to under oath (notarized) or include at the end of the document, immediately

before the Plaintiff’s signature, the following in accordance with 28 U.S.C. § 1746: “I declare

under penalty of perjury that the foregoing is true and correct. Executed this      day of

______, 20      .”

       IT IS FURTHER ORDERED that all affidavits, opposing or counter-affidavits must be

based upon the personal knowledge of the person executing the affidavit; that no affidavit,

amended complaint, pretrial narrative or other document containing Plaintiff’s allegations will be

considered when determining the motions for summary judgment unless it has been notarized

before a notary public or unless it contains a declaration under penalty of perjury as set forth

above; that Plaintiff may attach to his affidavits copies of any depositions, answers to

interrogatories, institutional records or other documents he wishes this court to consider when

addressing the summary judgment motions; and that the motions for summary judgment will be

evaluated under the procedure standard set forth in Rule 56 of the Federal Rules of Civil

Procedure; and that failure to respond may result in entry of judgment against him.

       IT IS FURTHER ORDERED that Plaintiff shall comply with Local Rule 56.C by filing

his brief in response, concise counter statement of facts and any appendix, as described below:

       C. Opposition Requirements. Within 30 days of service of the motion for
       summary judgment, the opposing party shall file:

               1. A Responsive Concise Statement: A separately filed concise
               statement, which responds to each numbered paragraph in the
               moving party's Concise Statement of Material Facts by:



                                                 2
       Case 3:17-cv-00070-KRG-LPL Document 218 Filed 09/08/20 Page 3 of 4




                           (a) admitting or denying whether each fact
                           contained in the moving party's Concise Statement
                           of Material Facts is undisputed and/or material;

                           (b) setting forth the basis for the denial if any fact
                           contained in the moving party's Concise Statement
                           of Material Facts is not admitted in its entirety (as to
                           whether it is undisputed or material), with
                           appropriate reference to the record (See LCvR
                           56.B.1 1 for instructions regarding format and
                           annotation); and

                           (c) setting forth in separately numbered paragraphs
                           any other material facts that are allegedly at issue,
                           and/or that the opposing party asserts are necessary
                           for the court to determine the motion for summary
                           judgment;

                  2. Memorandum in Opposition: The memorandum of law in
                  opposition to the motion for summary judgment must address
                  applicable law and explain why there are genuine issues of
                  material fact to be tried and/or why the moving party is not entitled
                  to judgment as a matter of law; and

                  3. Appendix: Documents referenced in the Responsive Concise
                  Statement shall be included in an appendix. (See LCVR 56.B.3 2
                  for instructions regarding the appendix).

         IT IS FURTHER ORDERED that, pursuant to Local Rule 56.E, alleged material facts

set forth in the moving party’s Concise Statement of Material Facts or in the opposing party’s

Responsive Concise Statement, which are claimed to be undisputed, will for the purpose of


1. The pertinent portion of LCVR 56.B.1 reads: “A party must cite to a particular pleading, deposition, answer to
interrogatory, admission on file or other part of the record supporting the party’s statement, acceptance, or denial of
the material fact.”


2. LCVR 56.B.3 reads as follows:

         3. Appendix. Documents referenced in the Concise Statement shall be included in an appendix.
         Such documents need not be filed in their entirety. Instead, the filing party may extract and
         highlight the relevant portions of each referenced document. Photocopies of extracted pages, with
         appropriate identification and highlighting, will be adequate.

                                                           3
      Case 3:17-cv-00070-KRG-LPL Document 218 Filed 09/08/20 Page 4 of 4




deciding the motion for summary judgment be deemed admitted unless specifically denied

or otherwise controverted by a separate concise statement of the opposing party. See Enigh

v. Miller, Civil No. 08-1726, 2010 WL 2926213 (W.D. Pa. July 23, 2010) (collecting cases).

       IT IS FURTHER ORDERED that should Plaintiff fail to comply with this order, the

Court will consider dismissal of this action for failure to prosecute.

       Dated: September 8, 2020.

                                                      /s/ Lisa Pupo Lenihan
                                                      Lisa Pupo Lenihan
                                                      United States Magistrate Judge


Cc:    Henry Unseld Washington
       AM-3086
       SCI Somerset
       1600 Walters Mill Rd
       Somerset, PA 15510

       Counsel for Defendants
       (Via CM/ECF electronic mail)




                                                  4
